Exhibit 99.2 MER TELEMANAGEMENT SOLUTIONS LTD. 14 Hatidhar Street Ra’anana 4366516, Israel NOTICE OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS Dear Shareholders: We are pleased to invite you to attend the Extraordinary General Meeting of Shareholders (the “Meeting”) to be held on April 1, 2015 at 10:30 a.m. (Israel time) at our offices at 14 Hatidhar Street, Ra’anana, Israel.At the Meeting, shareholders will be asked to adopt the following resolutions, as further detailed in the attached proxy statement: 1. To approve the terms of the share purchase agreement by and among us (“MTS”), Vexigo Ltd. (“Vexigo”), FPSV Holdings Ltd. (“FPSV”) and the shareholders of Vexigo and FPSV and the transactions contemplated thereby and related thereto (the “Vexigo Transaction”); 2. To elect Mr. Tzvika Friedman and Mr. Adi Orzel as directors for terms commencing upon and subject to the closing of the Vexigo Transaction and expiring at our 2015 Annual General Meeting of Shareholders and when their successors are elected and qualified; 3. To approve our updated compensation policy for directors and officers; 4. To approve the terms of service of Mr. Tzvika Friedman (subject to his election as a director at the Meeting and commencing upon and subject to the closing of the Vexigo Transaction); 5. To approve the terms of service of Mr. Adi Orzel (subject to his election as a director at the Meeting and commencing upon and subject to the closing of the Vexigo Transaction); 6. To approve the terms of employment of Mr. Lior Salansky, our company’s CEO; and 7. To approve the increase of our authorized share capital. Shareholders of record at the close of business on February 23, 2015are entitled to notice of and to vote at the Meeting. We expect that the Proxy Statement and the accompanying proxy card will be mailed to shareholders of record (as set forth above) on or about February 25, 2015. Each of resolutions 1 to 6 to be presented at the Meeting requires the affirmative vote of holders of at least a majority of our company’s ordinary shares, NIS 0.01 Par Value (the “MTS Shares”) voted in person or by proxy at the Meeting on the matter presented for passage. In addition, the approval of the proposals under Items 3 and 6 are, and the approval of the proposal under Item 5 may be, required to comply with additional special “disinterested” voting requirements as set forth in the Proxy Statement. Resolution 7 requires the affirmative vote of holders of at least 75% of MTS Shares voted in person or by proxy at the Meeting. Joint holders of ordinary shares should note that, pursuant to Article 56 of our company’s Articles of Association, the right to vote at the Meeting will be conferred exclusively upon the senior owner among the joint owners attending the Shareholders’ Meeting, in person or by proxy, and for this purpose, seniority will be determined by the order in which the names appear in our register of shareholders. We know of no other matters to be submitted at the Meeting other than as specified in this Notice of Extraordinary Meeting of Shareholders. If any other business is properly brought before the Meeting, the persons named as proxies will vote in respect thereof in accordance with the recommendation of our Board of Directors. Should changes be made to any proposal after the publication of the Proxy Statement, we will communicate the changes to our shareholders through the publication of a press release, a copy of which will be furnished to the Securities and Exchange Commission on Form 6-K. You can vote either by mailing in your proxy or in person by attending the meeting.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least forty-eight (48) hours prior to the appointed time of the meeting to be validly included in the tally of ordinary shares voted at the extraordinary general meeting.If you attend the meeting, you may vote in person and your proxy will not be used.Detailed proxy voting instructions are provided both in the Proxy Statement and on the enclosed proxy card.Shareholders wishing to express their position on an agenda item may do so by submitting a written statement to our offices at the above address no later than March 5, 2015. Sincerely, /s/ Chaim Mer Chaim Mer Chairman of the Board of Directors February 18, 2015 ii MER TELEMANAGEMENT SOLUTIONS LTD. 14 Hatidhar Street Ra’anana 4366516, Israel PROXY STATEMENT EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS This Proxy Statement is being furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Mer Telemanagement Solutions Ltd. to be voted at the Extraordinary General Meeting of Shareholders, or the Meeting, and at any adjournment thereof, pursuant to the accompanying Notice of Extraordinary General Meeting of Shareholders.The Meeting will be held at 10:30 a.m. (Israel time) on April 1, 2015, at our offices at 14 Hatidhar Street, Ra’anana, Israel. Purpose of the Extraordinary General Meeting On February 3, 2015, we entered into a share purchase agreement, or the Vexigo SPA, by and among us, Vexigo Ltd., or Vexigo, FPSV Holdings Ltd., or FPSV, and the shareholders of Vexigo and FPSV. The Vexigo SPA provides for, among other things, our purchase, directly and indirectly of all the issued and outstanding shares of Vexigo, or the Vexigo Shares. We will acquire such ownership of the Vexigo Shares by acquiring approximately 38% of the issued and outstanding Vexigo Shares, or the Acquired Vexigo Shares, from all of the shareholders of Vexigo other than FPSV, or the Sellers, and by acquiring all of the issued and outstanding shares of FPSV, or the Acquired FPSV Shares, which currently owns the remaining 62% of the outstanding Vexigo Shares from the shareholders of FPSV, or the FPSV Sellers. The aggregate consideration for the Acquired Vexigo Shares and the Acquired FPSV Shares is comprised of the following: (i) cash consideration in the amount of $4 million, to be paid in three installments as follows: (a) $3 million upon closing of the Vexigo Transaction, or the Closing, (b) $500,000 three months following the Closing and (c) $500,000 six months following the Closing, and (ii) the issuance to the sellers of the Acquired Vexigo Shares and Acquired FPSV Shares of ordinaryshares, nominal value NIS 0.01 per share, or MTS Shares, representing 40% of outstanding MTS Shares post-Closing. In addition, the sellers of the Acquired Vexigo Shares and the Acquired FPSV Shares will be entitled to receive earn-out payments equal to 45% of the EBITDA of the Vexigo Product Line for a period of 5.5 years from Closing, calculated on an annual basis, subject to a minimum annual EBITDA of the Vexigo Product Line that is required to remain in Vexigo, based on the definitions included in the Vexigo SPA and up to an aggregate cap of $16 million. Therefore, immediately following the Closing, our current shareholders will own 60% of outstanding MTS Shares. The full text of the Vexigo SPA is included as Exhibit A to this Proxy Statement and is incorporated herein by reference and we urge you to read it carefully in its entirety. At the Meeting, shareholders will be asked to consider and vote upon the following matters: (1) to approve the terms of the Vexigo SPA and the transactions contemplated thereby and related thereto, or the Vexigo Transaction; (2) to elect Mr. Tzvika Friedman and Mr. Adi Orzel as directors for terms commencing upon and subject to the closing of the Vexigo Transaction and expiring at our 2015 Annual General Meeting of Shareholders and when their successors are elected and qualified; (3) to approve our updated compensation policy for directors and officers; (4) to approve the terms of service of Mr. Tzvika Friedman (subject to his election as a director at the Meeting and commencing upon and subject to the Closing); (5) to approve the terms of service of Mr. Adi Orzel (subject to his election as a director at the Meeting and commencing upon and subject to the Closing); (6) to approve the terms of employment of Mr. Lior Salansky, our CEO; and (7) to approve the increase of our authorized share capital. We are not aware of any other matters that will come before the Meeting.If any other matters properly come before the Meeting, the persons designated as proxies will vote on such matters in accordance with the recommendation of the Board of Directors. Recommendation of the Board of Directors Our Board of Directors recommends a vote FOR each of the proposals set forth in this Proxy Statement. Proxy Procedure Only holders of record of our ordinary shares, par value NIS 0.01 per share, as of the close of business on February 23, 2015, are entitled to notice of, and to vote in person or by proxy, at the Meeting.As of February 15, 2015, there were 4,672,664 outstanding ordinary shares. · Voting in Person.If your shares are registered directly in your name with our transfer agent (i.e., you are a “registered shareholder”), you may attend and vote in person at the Meeting.If you are a beneficial owner of shares registered in the name of your broker, bank, trustee or nominee (i.e., your shares are held in “street name”), you are also invited to attend the Meeting; however, to vote in person at the Meeting as a beneficial owner, you must first obtain a “legal proxy” from your broker, bank, trustee or nominee authorizing you to do so. · Voting by Mail.You may submit your proxy by mail by completing, signing and mailing the enclosed proxy card in the enclosed, postage-paid envelope, or, for shares held in street name, by following the voting instructions provided by your broker, bank trustee or nominee. If voting by virtue of a “legal proxy” or by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least forty-eight (48) hours prior to the appointed time of the Meeting to be validly included in the tally of ordinary shares voted at the Meeting. Change or Revocation of Proxy If you are a registered shareholder, you may change your vote at any time prior to the exercise of authority granted in the proxy by delivering a written notice of revocation to our Corporate Secretary, by timely granting a new proxy bearing a later date, or by attending the Meeting and voting in person.Attendance at the Meeting will not cause your previously granted proxy to be revoked unless you specifically so request. If your shares are held in street name, you may change your vote by submitting new voting instructions to your broker, bank, trustee or nominee or, if you have obtained a legal proxy from your broker, bank, trustee or nominee giving you the right to vote your shares, by attending the Meeting and voting in person. Quorum A quorum of shareholders is necessary to transact business at the Meeting.The presence of two shareholders, holding at least one third (1/3) of our issued share capital voting rights, represented in person or by proxy at the Meeting, will constitute a quorum.A meeting adjourned for lack of a quorum generally is adjourned to the same day in the following week at the same time and place or any time and place as the directors designate in a notice to the shareholders.If a quorum is not present at the reconvened meeting within half an hour from the time appointed for holding the meeting, any two members present in person or by proxy shall be a quorum. Abstentions and broker non-votes will be counted towards the quorum.Broker non-votes occur when brokers that hold their customers’ shares in street name sign and submit proxies for such shares and vote such shares on some matters but not on others.A broker non-vote will also be used for the purpose of establishing a quorum, but will not otherwise be counted in the voting process. Thus, broker non-votes will not affect the outcome of any of the matters being voted on at the Meeting. Generally, broker non-votes occur when shares held by a broker for a beneficial owner are not voted with respect to a particular proposal because (i)the broker has not received voting instructions from the beneficial owner and (ii)the broker lacks discretionary voting power to vote such shares. Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for quorum purposes. 2 Majority Vote Standard Each of the proposals under Items I-VI to be presented at the Meeting requires the affirmative vote of holders of a majority of the ordinary shares voted in person or by proxy at the Meeting on the matter presented for passage. In addition, the approval of the proposals under Items III and VI are, and the approval of the proposal under Item V may be, required to comply with additional special “disinterested” voting requirements as set forth in the Proxy Statement. The approval of the proposal under Item VII requires the affirmative vote of holders of at least 75% of the ordinary shares voted in person or by proxy at the Meeting. In tabulating the voting result for any particular proposal, shares that constitute broker non-votes and abstentions are not considered votes cast on that proposal.Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for voting purposes. Cost of Soliciting Votes for the Extraordinary Meeting We will bear the cost of soliciting proxies from our shareholders.Proxies will be solicited by mail and may also be solicited in person, by telephone or electronic communication, by our directors, officers and employees.We will reimburse brokerage houses and other custodians, nominees and fiduciaries for their expenses in accordance with the regulations of the Securities and Exchange Commission, or the SEC, concerning the sending of proxies and proxy materials to the beneficial owners of our ordinary shares. Adjournment and Postponement Although we do not expect this to occur, our shareholders may also be asked to vote to adjourn or postpone the Meeting for the purpose of soliciting additional proxies in favor of any proposals on the agenda of the Meeting. Our shareholders may communicate with the members of our Board of Directors by writing directly to the Board of Directors or specified individual directors to: Corporate Secretary Mer Telemanagement Solutions Ltd. 14 Hatidhar Street Ra΄anana 4366516, Israel Our Corporate Secretary will deliver any shareholder communications to the specified individual director, if so addressed, or to one of our directors who can address the matter. Cautionary Statement Concerning Forward-Looking Statements Except for the historical information contained in this Proxy Statement, the statements contained in this Proxy Statement are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms “anticipate,” “believe,” “do not believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the “Risk Factors” section that appears below. 3 I.APPROVAL OF THE VEXIGO TRANSACTION (Item 1 on the Proxy Card) Background For more than a year, our management and Board of Directors have contemplated and reviewed various acquisition opportunities in an attempt to diversify our operations and improve our prospects. During January 2014, we were introduced to Vexigo by a third party and commenced discussions and meetings. In addition, in May 2014 Mr. Lior Salansky, who currently serves as our Chief Executive Officer, was retained as a consultant to our Board of Directors in connection with the acquisition process. In May 2014 we entered into a non-binding term sheet with Vexigo, FPSV, the Sellers and the FPSV Sellers and during November 2014 we and Vexigo commenced a mutual due diligence process and negotiations of the Vexigo SPA. Messrs. Chaim Mer and Roger Challen, two of the members of our Board of Directors and our major shareholders, were designated by our Board of Directors to monitor the process and were involved in the negotiations and discussions of the Vexigo Transaction. The Vexigo Transaction was discussed at meetings of our Audit Committee held on January 11, 2015 and January 13, 2015 and of our Board of Directors held on January 14, 2015 and January 18, 2015 and was approved by our Audit Committee and our Board of Directors at the meetings held on January 13, 2015 and January 18, 2014, respectively. On February 3, 2015 the parties executed the Vexigo SPA. General The Transaction The description in this Proxy Statement of the Vexigo Transaction and the Vexigo SPA is subject to, and is qualified in its entirety by reference to, the Vexigo SPA. We have attached a copy of the Vexigo SPA to this Proxy Statement as Exhibit A and we recommend that you read it carefully in its entirety. Our shareholders are not third party beneficiaries under the Vexigo SPA and should not rely on the representations and warranties or any descriptions thereof or on the covenants contained in the Vexigo SPA or the descriptions thereof as reflections of the actual condition of Vexigo, FPSV or us or as an undertaking towards them. The Transaction We will acquire 100% of the outstanding shares of Vexigo, an Israeli company, by acquiring 100% of the outstanding shares of FPSV, an Israeli company, which currently holds approximately 62% of Vexigo Shares, from the current shareholders of FPSV, or the FPSV Sellers, and the remaining 38% from the other Vexigo shareholders, or the Sellers. The acquisition is made on a Vexigo and FPSV cash-free debt-free basis. The Consideration The consideration consists of three parts, the Cash Consideration, the Equity Consideration and Earn-out Payments. Cash Consideration The Cash Consideration is $4 million that will be paid as follows: (i) $3 million will be paid at Closing, (ii) $500,000 will be paid three months following the Closing, and (iii) $500,000 will be paid six months following the Closing. In addition, the Cash Consideration will be adjusted, upwards or downwards, based on the FPSV and Vexigo net working capital as of the Closing to the extent such net working capital exceeds or is below, respectively, the net working capital target which is set at zero. Not later than 14 days after the Closing, each of Vexigo and FPSV shall deliver to us a certificate executed by the respective Chief Executive Officers of Vexigo and FPSV (or, to the extent there is no such executive officer, the chairman of the board) (in his or her capacity as such) detailing Vexigo’s and FPSV’s net working capital as of the Closing. In the event that the amount of the net working capital exceeds $0, such excess, which in any event shall include all the cash of Vexigo as of the Closing, shall be paid to the Sellers or the FPSV Sellers, as the case may be, as soon as practically possible following the Closing; provided, however, that such portion of the excess which is not reflected in cash and Cash Equivalents (as such term is defined in the Vexigo SPA) shall be paid to the Sellers and/or the FPSV Sellers, as the case may be, subject to actual receipt of the amounts by them (and taking into consideration the actual costs and expenses), and net of taxes and other direct collection expenses; and provided further that the such excess or any part thereof shall be paid to the Sellers and/or the FPSV Sellers, as the case may be, subject to the ability of Vexigo and of FPSV to distribute or pay the requisite amount to MTS. The Vexigo SPA includes a mechanism for resolution of disputes and objections to the calculation of the Vexigo and FPSV net working capital as of Closing. 4 In the event the tax liability of Vexigo or FPSV, as the case may be, for the period ended as of the Closing, as is reflected in the 2014 and 2015 tax returns of Vexigo or FPSV or in payments to, or credits from, any tax authority, is higher or lower than the amounts that were not paid to the Sellers and FPSV Sellers due to their inclusion as a tax related current liability in the calculations of the Vexigo and FPSV net working capital, such tax shortfall or excess, as applicable, shall be deducted from or added to, the Earn-out Payments due to the Sellers or the FPSV Sellers, as applicable. Equity Consideration The Sellers and the FPSV Sellers will be entitled to receive, at Closing, an aggregate of 3,115,090 restricted MTS Shares constituting 40% of outstanding MTS Shares post-Closing. Earn-out Payments The Vexigo SPA provides for the payment by MTS to the Sellers and the FPSV Sellers of Earn-out Payments equal to 45% of the EBITDA of the Vexigo Product Line for a period of 5.5 years calculated on an annual basis. The annual payment is subject to a minimum EBITDA of the Vexigo Product Line that will remain in Vexigo as set forth in the following formula: (i)If X > $1,818,818, Y0.45X; (ii)If $1,000,000 < X ≤ $1,818,818, YX-$1,000,000; and (iii)If X ≤ $1,000,000, Y0. Where: X EBIDTA of the Vexigo Product Line for the applicable Earn-out Period. Y Earn-out Payment for the applicable Earn-out Period. In the event the Earn-out period is less than one year, the dollar amounts in the foregoing provisions will be prorated accordingly. The definitions of EBITDA of the Vexigo Product Line and Vexigo Product Line are as follows: “EBITDA of the Vexigo Product Line” means the earnings from the Vexigo Product Line for a specific Earn-out Period, before interest, taxes, depreciation and amortization expenses of the Vexigo Product Line. It is agreed that the calculation of the EBITDA of the Vexigo Product Line will be based on the separate internal financial results of Vexigo (that are related to Vexigo Product Line) but will in addition also take into account direct expenses borne or the cost of services provided by MTS or any of its affiliates in connection with Vexigo’s operations and business. For example, and without derogating from the generality of the foregoing, book-keeping, accounting services and management time for the Vexigo business provided by MTS to Vexigo shall be considered direct expenses. It is hereby agreed that management fees paid to MTS and 50% of the expenses recorded by MTS in connection with options granted to Vexigo’s employees will not be considered as direct expenses. It is also agreed that to the extent that the operations of Vexigo shall require external cash financing from MTS’s resources, then, the term “EBIDTA of the Vexigo Product Line” shall include an interest of 10% per annum on such amounts extended by MTS to support Vexigo’s operations. “Vexigo Product Line” means Vexigo’s online (desktop), Mobile, Video, TV, Games Console, Wearables - online advertising trading platform and Visualizer, a publishing platform (together, the “System”), and any derivatives and/or enhancements and/or developments of the System that were or will be developed internally by Vexigo (i.e., without reliance on or use of assets, including intangible assets, acquired from third parties or from MTS in a merger or acquisition activity), including but not limited to (i) any related current or future products and/or services, and (ii) any future business, operations or activities which are based on the System or on the intellectual property of Vexigo, all - whether sold, licensed, leased or otherwise offered or distributed by Vexigo, by MTS or by any of its affiliates. 5 Representations and Warranties The Vexigo SPA contains representations and warranties made by Vexigo, FPSV, the Sellers and the FPSV Sellers to us and representations and warranties made by us to the Sellers and the FPSV Sellers. These representations and warranties were made only for purposes of the Vexigo SPA and as of the specific dates therein, were solely for the benefit of the parties, and may be subject to limitations agreed upon by the parties, including being qualified by confidential disclosures exchanged between the parties in connection with the execution of the Vexigo SPA. The assertions contained in certain of those representations and warranties were made solely for the purpose of allocating risk between the parties, rather than establishing matters of fact.Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Vexigo SPA, which subsequent information may or may not be fully reflected in filings we will make in the future with the SEC. Representations and Warranties of Vexigo, FPSV, the Sellers and the FPSV Sellers These representations and warranties relate to, among other things: · Organization and qualification of Vexigo, its statutory books, board of directors and officers; · Vexigo’s capital structure, including the fact that at Closing there will be no outstanding securities convertible into Vexigo’s shares or contractual undertakings to issue such securities; · The authorization of the Vexigo SPA and its effect on other obligations, including consents required from third parties; · The information presented in the financial statements of Vexigo and their preparation and the absence of undisclosed liabilities, including the undertaking to provide MTS prior to Closing with audited financial statements for the year ended December 31, 2014 and internal financial information for the period ended two days prior to Closing; · The absence of Material Adverse Effects (as described below) with respect to Vexigo since September 30, 2014; · Vexigo’s material contracts, including their effectiveness, continuance in full force and effect following Closing, no default by Vexigo or, to Vexigo’s knowledge, no event that could become a default or material default and no notice of violation or intent to terminate any material contract; · Confidential information provided by Vexigo concerning its largest suppliers and customers; · Vexigo Intellectual property, including the existence of ownership rights or valid licenses of intellectual property used in the past, currently used or contemplated to be used in the future, valid assignments from third parties and employees, to Vexigo’s knowledge no infringement or unauthorized use of Vexigo’s intellectual property by any third party and no violation by Vexigo employees or consultants of agreements with third parties to Vexigo’s knowledge, no governmental or other grants and representations in connection with open source software use; · Vexigo pending or threatened litigation or government demand; · Title to and condition of assets of Vexigo and adequacy of information technology systems; · The filing and accuracy of Vexigo tax returns,payment of material taxes, no audits or examinations, sufficiency of tax provisions and material compliance with VAT obligations; · Vexigo employee list and compensation terms, consultancy agreements and absence of labor related claims; · Vexigo compliance with applicable laws, including with respect to privacy and personal data; · Content of material insurance policies of Vexigo and existence of sufficient insurance; · Vexigo environmental matters; · Vexigo bank accounts and signatory rights; · No broker or finder fee paid in connection with the Vexigo Transaction; · Contracts of Vexigo with related parties; · Vexigo compliance with the Foreign Corrupt Practices Act; and · No ongoing liabilities, undertakings or obligations that may have a Material Adverse Effect on Vexigo’s business in connection with Vexigo’s discontinued lines of business. 6 Representations and Warranties of FPSV and the FPSV Sellers These representations and warranties relate to, among other things: · Organization and qualification of FPSV, its statutory books, board of directors and officers; · FPSV’s capital structure, including the fact that at Closing there will be no outstanding securities convertible into FPSV’s shares or contractual undertakings to issue such securities; · The authorization of the Vexigo SPA and its effect on other obligations, including consents required from third parties; · The information presented in the financial statements of FPSV and their preparation and the absence of undisclosed liabilities, including the undertaking to provide MTS prior to Closing with audited financial statements for the year ended December 31, 2014 and internal financial information for the period ended two days prior to Closing; · The absence of Material Adverse Effects with respect to FPSV since December 31, 2013; · FPSV has no operations or assets other than the Vexigo Shares held by FPSV; · FPSV pending or threatened litigation or government demand; · FPSV did not file tax returns in Israel since inception,payment of material taxes, no audits or examinations and sufficiency of tax provisions; · FPSV compliance with applicable laws; · Contracts of FPSV with related parties; · FPSV compliance with the Foreign Corrupt Practices Act; and · FPSV bank accounts and signatory rights. Representations and Warranties of the Sellers and the FPSV Sellers These representations and warranties relate to, among other things: · None of the Sellers or the FPSV Sellers are or will at Closing be a party to any contract or understanding with any other person that would result in a Seller or FPSV Seller being deemed to be holding our ordinary shares together with such other persons or to be a controlling shareholder (as such term is defined in the Israeli Companies Law, 5759-1999, or the Israeli Companies Law, including Section 268 thereof) of MTS; · Securities Act representations; Representations and Warranties of MTS These representations and warranties relate to, among other things: · Organization and qualification of MTS and its statutory books; · MTS’s capital structure, including outstanding securities convertible into MTS’s shares or contractual undertakings to issue such securities and validity of the Equity Consideration; · The authorization of the Vexigo SPA and its effect on other obligations, including consents required from third parties; · Preparation and content of MTS’s public documents; · The information presented in the financial statements of MTS and their preparation and the absence of undisclosed liabilities; · MTS filing and accuracy of tax returns,payment of material taxes, no audits or examinations, sufficiency of tax provisions and material compliance with VAT obligations; and · MTS pending or threatened litigation or government demand. Additional Covenants The Vexigo SPA includes various additional covenants of the parties relating to the period between signing and Closing and to certain periods following Closing, including, among others: Waiver of Rights Each of FPSV, the Sellers and the FPSV Sellers waived rights under the Vexigo and FPSV articles or any other contract to acquire any shares of Vexigo or FPSV and each of the Sellers and the FPSV Sellers waived any claims and liabilities any of Vexigo and FPSV may have to any of them, other than with respect to rights arising pursuant to the Vexigo SPA or any employment agreement with in connection with the period commencing following the Closing. 7 Ordinary Course Dealings and Conduct of Business; Notices Each of MTS, Vexigo and FPSV undertook conduct their respective businesses during the period commencing upon signing and continuing until the earlier of the termination of the Vexigo SPA and the Closing in all material respects in the usual, regular and ordinary course consistent with past practice. The Vexigo SPA includes a list of actions that are not permitted without the prior written consent of certain other parties to the Vexigo SPA, including: amendments to the formation documents, payment of dividends, issuance of certain securities, actions with respect to material contracts and intellectual property, acquisitions and interested party transactions. The Vexigo SPA provides for the delivery of notices during the period commencing upon signing and continuing until the earlier of the termination of the Vexigo SPA and the Closing upon the occurrence of certain events, including certain communications from governmental authorities, communications in connection with the Vexigo SPA or Vexigo Transaction and any inaccuracies or breach of representations and warranties included in the Vexigo SPA. Commercially Reasonable Efforts The Vexigo SPA includes an undertaking of the parties to use their commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to be done, all things reasonably necessary, proper or advisable under applicable law or otherwise to consummate and make effective the transactions contemplated by the Vexigo SPA as soon as practicable. Run-off Insurance The Vexigo SPA requires Vexigo to purchase prior to Closing run-off insurance for its D&O liability insurance policy for a period of seven years from the Closing. Non-solicitation of Employees; Confidentiality; Non-competition For a period of two years following Closing, none of the Sellers or the FPSV Sellers will, directly or indirectly, solicit, hire or retain as an employee, independent contractor or consultant any employee or consultant of Vexigo, or induce or attempt to induce any such persons to terminate his or her employment or relationship with Vexigo by resignation, retirement or otherwise. At all times before and after the Closing, all of the parties and their respective directors, officers, employees, agents and representatives undertook to maintain in strictest confidence, and not disclose to third parties or use for their benefit or for the benefit of any third party, any and all non-public information concerning Vexigo, FPSV and MTS, except as may be required by law. From the Closing and until the second anniversary of the Closing, each of Kobi Ram and Amit Reshef, or, together, the Key Employees, shall not, directly or indirectly, enter into, participate or engage, directly or indirectly, in the development, marketing or sale of any products or services, or promote or assist, financially or otherwise, any person that competes with Vexigo’s business. Exclusive Dealings Between the signing date of the Vexigo SPA and the earlier of the Closing and the termination of the Vexigo SPA, Vexigo, FPSV, the Sellers and the FPSV Sellers shall not (and shall use reasonable efforts to cause their representatives and affiliates not to), directly or indirectly, solicit, knowingly encourage, initiate or participate in any negotiations or discussions with respect to, any offer or proposal to acquire or license all or substantially all, or a significant portion (other than its products in the ordinary course of business), of Vexigo’s business, technologies or properties or any of Vexigo’s or FPSV’s equity whether by merger, purchase of assets, equity purchase (including convertible securities), license, tender offer or otherwise (including any option or right with respect to any of the foregoing), or enter into any agreement providing for, or effect, any such transaction. 8 Lock-up of Equity Consideration Each of the Sellers and the FPSV Sellers will not be permitted to sell, offer to sell, grant any option to purchase or otherwise transfer or dispose of (each, a “transfer”) any of the ordinary shares comprising the Equity Consideration held by them: (i) with respect to 50% of the MTS Shares issued to each of the Sellers and the FPSV Sellers for a period of six months following the Closing and (ii) with respect to the remaining 50% of the MTS Shares issued to each of the Sellers and the FPSV Sellers for a period of one year following the Closing. In addition, one of the conditions to Closing is the execution of lock-up agreements containing limitations on the sale of MTS Shares held by each of Chaim Mer and Roger Challen and by their affiliates that include the same limitations set forth above. Vexigo’s Offices We agreed that for a period of at least two years following the Closing, the offices of Vexigo will remain in the Ness Tsiona/Rehovot area. Key Employees Each of the Key Employees undertook to continue to be employed by Vexigo for a period of at least two years following the Closing. In the event any of the Key Employees resigns at will and not for “good reason,” or is terminated by MTS for “cause”, such Key Employee shall pay MTS: (i) a termination fee of $100,000 if the termination is effected during the first year following the Closing, (ii) a termination fee of $50,000 if the termination is effected after the first anniversary of the Closing but before the 18 month anniversary of the Closing, or (iii) a termination fee of $25,000 if the termination is effected after the 18 month anniversary of the Closing and before the second anniversary of the Closing. The termination fee will be paid only by means of set off from any amounts owed to the relevant Key Employee. FPSV Tax Liabilities The FPSV Sellers, jointly and severally, agreed to bear any and all tax related payments, expenses and costs in connection with FPSV’s operations, activities and actions up to the Closing, whenever such payments, costs and expenses are due. Conditions to Closing Conditions to the Obligations of Each of the Parties · No order by governmental authorities which is in effect and which has the effect of making the Vexigo Transaction illegal or otherwise prohibiting consummation of the Vexigo Transaction; · Receipt of NASDAQ listing approval for the Equity Consideration; · Receipt of MTS shareholders approval; and · Execution of an escrow agreement. Conditions to the Obligations of MTS · Accuracy of representations and warranties of Vexigo, FPSV, the Sellers and the FPSV Sellers; · Each and all of the covenants and agreements of each of Vexigo, FPSV, the Sellers and the FPSV Sellers to be performed or complied with pursuant to Vexigo SPA on or prior to the Closing shall have been fully performed and complied with; · There shall not exist any condition, circumstance or state of facts, and there shall not have been any event, occurrence, change, development or circumstance, which has had a Material Adverse Effect on Vexigo or FPSV, provided however that a decrease of 20% in the revenues of Vexigo during certain 30 day period comparing to the previous 30 day period shall not be deemed as a Material Adverse Effect on Vexigo or FPSV for the purposes of this condition to Closing; · All Consents and orders of all persons required to be obtained prior to the Closing in connection with the execution, delivery and performance of the transactions contemplated by this Agreement by MTS or the consummation of the transactions contemplated by the Vexigo SPA by MTS shall have been obtained and shall be in full force and effect; 9 · Vexigo shall have executed a new agreement with Mr. Adi Orzel to act as Chairman of the Board of Vexigo for a monthly consideration of $4,000 (containing standard and reasonable terms); and · MTS shall have received all closing deliverables set forth in the Vexigo SPA. Conditions to the Obligations of the Sellers and the FPSV Sellers · Accuracy of representations and warranties of MTS; · Vexigo, FPSV, the Sellers and the FPSV Sellers shall have received all closing deliverables set forth in the Vexigo SPA, including confirmation of the appointment of Tzvika Friedman and Adi Orzel as members of the Board of Directors of MTS; · There shall not exist any condition, circumstance or state of facts, and there shall not have been any event, occurrence, change, development or circumstance, which has had a Material Adverse Effect on MTS. · One of the non-independent members of the Board of Directors of MTS shall have resigned his or her position as a member of such Board, effective as of the Closing. · Chaim Mer and Roger Challen will execute lock-up agreements as detailed above under “Lock-up of Equity Consideration”; and · Chaim Mer, Isaac Ben-Bassat and Roger Challen shall execute voting undertakings and irrevocable proxies in connection with the MTS Shares held by them in the form attached hereto as Exhibit B. Termination and Amendment The Vexigo SPA may be terminated: (i) by the mutual written agreement of the parties, (ii) by written notice of MTS or the Sellers’ Representative if the Closing does not occur by June 3, 2015, unless it is due to the failure of such party to be in compliance with its obligations under the Vexigo SPA, (iii) by written notice by MTS or the Sellers’ Representative, if there shall be any law that makes consummation of the Vexigo Transaction illegal or otherwise prohibited or if any court of competent jurisdiction or other governmental authority shall have issued a final and unappealable order, decree or ruling or taken any other action permanently restraining, enjoining or otherwise prohibiting the consummation of the Vexigo Transaction, (iv) by MTS, if it is not in material breach of its obligations under the Vexigo SPA and there has been a material breach of any representation, warranty, covenant or agreement contained in the Vexigo SPA on the part of any of Vexigo, FPSV, any of the Sellers or the FPSV Sellers that, if curable, has not been cured and that results in one or more of the conditions to Closing not being satisfied at or prior to the Closing, (v) by the Sellers’ Representative if none of Vexigo, FPSV, the Sellers and the FPSV Sellers are in material breach of their obligations under the Vexigo SPA and there has been a material breach of any representation, warranty, covenant or agreement contained in the Vexigo SPA on the part of MTS that, if curable, has not been cured and that results in one or more of the conditions to Closing not being satisfied at or prior to the Closing, (vi) by MTS, if there shall have occurred any event or condition of any character that has had a Material Adverse Effect on Vexigo or FPSV, or (vii) by the Sellers’ Representative, if there shall have occurred any event or condition of any character that has had a Material Adverse Effect on MTS. Transaction Expenses Each of Vexigo, FPSV, the Sellers, the FPSV Sellers and MTS will bear their own transaction expenses. Amendment of Vexigo SPA The Vexigo SPA may be amended in writing by MTS, Vexigo, FPSV, and the Sellers and FPSV Sellers representing, directly and indirectly, the majority of the outstanding share capital of Vexigo excluding the shares held by FPSV; provided, however, that to the extent the amendment adversely affects the rights of the FPSV Sellers as compared to the rights of the Sellers, pro rata to their direct and indirect holdings in Vexigo, then the separate signatures of the FPSV Sellers representing the majority of the outstanding share capital of FPSV will also be required. 10 Survival and Indemnification Survival of Representations and Warranties Other than with respect to fraud or willful misconduct: (i) all representations and warranties contained in the Vexigo SPA survive for a period of 18 months following Closing, and (ii) representations and warranties in connection with: (a) with respect to Vexigo: tax and intellectual property, (b) with respect to FPSV: tax and its operations and holdings, and (c) with respect to MTS: tax, survive for a period of 36 months following Closing. Indemnification by Sellers and FPSV Sellers; Escrow Fund Other than with respect to claims based on fraud or willful misconduct and for issues specifically agreed to in the Vexigo SPA, MTS’s entitlement to indemnification is capped at the amounts and portions of the Equity Consideration placed in escrow as follows: (i) 15% of the Equity Consideration will be held in escrow for a period of 12 months following Closing, (ii) $600,000 ($100,000 of the second installment and all of the third installment) will be held in escrow for a period of 18 months following Closing, and (iii) the initial $400,000 of the Earn-out Payments will be held in escrow until 36 months following Closing. In addition, the Sellers and the FPSV Sellers, jointly and severally, agreed to indemnify and hold harmless the MTS, Vexigo and FPSV from and against all damages suffered or incurred by them as a result of certain employment related matters. This undertaking is not subject to certain limitations applicable to the indemnification undertakings of the Sellers and the FPSV Sellers, including to the timing and amount limitations. Indemnification by MTS Other than with respect to claims based on fraud or willful misconduct, the Sellers and FPSV Sellers’ entitlement to indemnification is capped as follows: (i) for claims filed during a period of 18 months from Closing - $400,00 and (ii) for claims filed during a period between 18-36 months from Closing - $160,000; provided, however, that in the event the amount deposited in escrow out of the Earn-out Payments is less than $400,000, the amount set forth under (ii) shall be multiplied by the actual amount deposited in escrow divided by $400,000. MTS’s indemnification obligation will be satisfied by: (i) the issuance of additional MTS Shares to the Sellers and the FPSV Sellers, (ii) payment of cash amounts to the Sellers and the FPSV Sellers, or (iii) a combination of (i) and (ii). Threshold for Indemnification The threshold for indemnification entitlement for all parties is damages that exceed $50,000, and once the total amount of damages exceeds the threshold, then any indemnitee that has suffered or incurred any damages shall be entitled to be indemnified against and compensated, reimbursed and paid for all of its damages. Determination of Damages The determination of damages shall (a) be reduced (i) by any tax benefits realized by the indemnified party and (ii) by the amount of any insurance proceeds actually recovered by the indemnified party with respect to such damages (after reasonable good faith efforts to recover thereon, including filing and diligent pursuit of a claim with the insurer) and after deducting any expenses in connection with receipt of such insurance proceeds, including any deductibles paid; and (b) exclude special and punitive damages. To the extent that a claim for indemnification by any indemnitee relates to a liability incurred by the indemnifying party and there is an accrual on the relevant financial statements in respect of such liability, then the determination of damages in respect of such claim shall be net of such accrual. Exclusive Remedy The indemnification is an exclusive remedy except for the remedy of specific performance and except in the case of fraud, willful misconduct or breach of a covenant or agreement in the Vexigo SPA to be performed after Closing. 11 Material Adverse Effect The term “Material Adverse Effect” is defined in the Vexigo SPA as any change, event, circumstance or effect that, individually or taken together with all other effects, and regardless of whether or not such effect constitutes a breach of the representations or warranties made by such entity in the Vexigo SPA, is, or would reasonably be expected to, have a material adverse effect on the financial condition, properties, assets (including intangible assets), business or results of operations of an entity and its subsidiaries, taken as a whole, except to the extent that any such effect is relating to or arising from: (i) changes in general economic or political conditions whether worldwide or in any country or region in which such entity or its subsidiaries conduct business (provided that such changes do not affect such entity disproportionately as compared to other companies or businesses operating in any such country or region) or (ii) acts of war, armed hostilities or terrorism or any escalation or worsening of any acts of war, armed hostilities or terrorism (other than such acts of war, armed hostilities or terrorism, or escalation or worsening thereof that cause any damage or destruction to, or render physically unusable, any facility or property of such entity or otherwise disrupt in any material manner the business or operations of such entity or its subsidiaries. As noted above, for purposes of the fulfillment of the condition to Closing relating to the absence of a Material Adverse Effect on Vexigo or FPSV, the Vexigo SPA provides that a decrease of 20% in the revenues of Vexigo during certain 30 days’ period comparing to the previous 30 days’ period shall not be deemed as a Material Adverse Effect on Vexigo or FPSV. General The indemnification provisions of the Vexigo SPA also include the procedure for filing claims, the dispute resolution mechanism and additional procedural provisions. Sellers’ and FPSV Sellers’s Representatives The Vexigo SPA provides for the appointment of a Sellers’ representative, or the Sellers’ Representative, and an FPSV Sellers’ representative that are authorized to act for the Sellers and the FPSV Sellers including delivery and receipt of notice. Finders’ Fee and Vexigo Transaction Related Compensation We were introduced to Vexigo by an independent business consultant, or the Consultant. In connection with the execution of the Vexigo SPA, we agreed with the Consultant that, subject to the Closing of the Vexigo Transaction he will be entitled to receive 2% of the consideration paid or issued by us in connection with the Vexigo Transaction. Therefore, upon Closing of the Vexigo SPA, the Consultant will be entitled to receive 2% of the Cash Consideration ($80,000), 2% of the Equity Consideration (i.e., 62,302 ordinary shares, representing approximately 0.8% of our outstanding shares following Closing, which will be issued by means of a five-year warrant with a $0 exercise price) and 2% of any future Earn-out Payments. The Consultant also undertook to assist us with the post-acquisition integration process. In addition, Mr. Lior Salansky, our current chief executive officer who acted as a consultant to our Board of Directors in connection with prospective acquisitions, is entitled under his consulting agreement to receive upon closing of a transaction such as the Vexigo Transaction a warrant, or the Compensation Warrant, to acquire 2% of our outstanding ordinary shares (based on the number of shares outstanding prior to the closing of the relevant transaction), with an exercise price equal to the market price of our ordinary shares at the signing of the relevant agreement (i.e. $0.96 per share), valid for a period of five years and based on a cashless exercise mechanism. 12 Risk Factors In addition to the other information included in this Proxy Statement, including the matters addressed under “Cautionary Statement Concerning Forward-Looking Statements,” you should carefully consider the following risk factors in determining how to vote at the Meeting. Risks Related to the Vexigo Transaction Payment of the cash consideration pursuant to the Vexigo Transaction will significantly decrease our cash reserves, which could materially adversely affect our operations and financial strength. As of January 31, 2015, we held had cash and restricted marketable securities of approximately $5.1 million. Pursuant to the terms of the Vexigo Transaction, we will be required to pay an aggregate amount in cash of $4 million as consideration, with $3 million to be paid upon closing and additional two payments of $500,000 each three and six months following the Closing. Therefore, the consummation of the Vexigo Transaction will significantly decrease our cash reserves. In the event we will not be successful at generating sufficient cash from our current operations or from Vexigo’s operations, we may not be able to continue to manage our operations and may be required to obtain financing from outside sources or reduce our level of expenditure.Such financing may not be available in the future, or, if available, may not be on terms satisfactory to us.If adequate funds are not available to us, our business, results of operations and financial condition will be adversely affected. The earn-out payments to the Sellers and the FPSV Sellers will reduce our ability to use cash generated from Vexigo’s operations in order to fund our operations and the potential growth of our business. As noted above under “The Transaction – Earn-out Payments,” the terms of the Vexigo Transaction require us to pay the Sellers and the FPSV Sellers earn-out payments equal to 45% of the EBITDA from the Vexigo Products Line (as such term is defined in the Vexigo SPA) for a period of 5.5 years from Closing, subject to certain limitations and up to a cap of $16 million. As the Earn-out Payments are calculated based on EBITDA, certain payments and liabilities of Vexigo, including any tax liability, will not be taken into account in the calculation of the payments, which will further decrease the cash generated by Vexigo’s operations that will be left in Vexigo and/or in MTS. This mechanism will effectively reduce our ability to use cash generated from Vexigo’s operations in order to fund our operations and the potential growth of our other business lines for the period in which Earn-out Payments are made. The issuance of the Equity Consideration in connection with the Vexigo Transaction will dilute the holdings of all of our existing shareholders as of the Closing and will result in our current shareholders holding 60% of our outstanding shares immediately following the Closing. As the Equity Consideration to be issued to the Sellers and FPSV Sellers in connection with the Vexigo Transaction represents 40% of our outstanding shares post-Closing, the holdings of shareholders that beneficially own our shares immediately prior to Closing will be diluted upon Closing, resulting in our current shareholders holding 60% of our outstanding shares immediately following the Closing. Following the Closing, it is expected that there will be six (6) shareholders who will beneficially own more than 5% of our outstanding shares and none of them will hold more than 15% of our outstanding shares (for more information see “Item I – General – Effect of Vexigo Transaction on Security Ownership of Certain Beneficial Owners and Management” below). Therefore, the market price per share of our ordinary shares may be adversely affected by the issuance of the Equity Consideration and will following the Closing will be significantly dependent on the future success of the Vexigo business. The Vexigo Transaction is structured as a share purchase rather than an asset purchase, which could expose us to additional liabilities; we will only be entitled to request limited indemnification from the Sellers and the FPSV Sellers for damages arising out of the Vexigo Transaction and may be subject to indemnification claims from the Sellers and the FPSV Sellers. As noted under “The Transaction – Indemnification by Sellers and FPSV Sellers; Escrow Fund” above, except under specific circumstances, we are entitled to indemnification from the Sellers and the FPSV Sellers for damages resulting from certain breaches of representations and warranties and of the Vexigo SPA that are limited in amount and time. In addition, the Vexigo SPA provides for our obligation to indemnify the Sellers and the FPSV Sellers for damages resulting from certain breaches of representations and warranties and of the Vexigo SPA that, except under specific circumstances, are also limited in amount and time. To the extent our damages are higher than the amounts set forth in the Vexigo SPA or are discovered after the expiration of the relevant representation or warranty, we will not be entitled to indemnification. To the extent the Sellers and the FPSV Sellers incur damages we may be subject to indemnification obligations. The Vexigo Transaction is structured as a share acquisition rather than an asset acquisition, and we are also acquiring the shares of an additional company, FPSV. The purchase of shares as opposed to an acquisition of assets, could expose us to additional liabilities which are unrelated to the current business of Vexigo. Any such occurrences may have a material adverse effect on our financial position. 13 We have no control over the operations of Vexigo or FPSV during the period between signing of the Vexigo SPA and Closing of the Vexigo Transaction and actions taken during such period may adversely affect the operations of these companies. Although the Vexigo SPA contains several provisions aimed at ensuring that no material changes will occur to the Vexigo or FPSV operations in the period between signing and Closing (for more information see “The Transaction – Ordinary Course Dealings and Conduct of Business; Notices” above), we have no control over the conduct of business or operations of either company during such period. Certain actions taken or not taken during such period may adversely affect the operations and business of these companies and if these do not amount to a Material Adverse Effect we will still be required to consummate the Vexigo Transaction. If the benefits of the Vexigo Transaction do not meet the expectations of the marketplace, investors, financial analysts or industry analysts, the market price of our ordinary shares may decline. The market price of our ordinary shares may decline as a result of the Vexigo Transaction if Vexigo does not perform as expected or if we do not otherwise achieve the perceived benefits of the Vexigo Transaction as rapidly as, or to the extent anticipated by, the marketplace, investors, financial analysts or industry analysts. Accordingly, our shareholders may experience a loss as a result of a decline in the market price of our ordinary shares held by them, and our ability to raise future capital, if necessary, by selling our ordinary shares may be materially adversely affected. Our ability to manage our operations during the period prior to Closing is limited and subject to the undertakings included in the Vexigo SPA. As noted above under “The Transaction – Ordinary Course Dealings and Conduct of Business; Notices,” the Vexigo SPA contains restrictions on the operation of our business and management of our company during the period between signing of the Vexigo SPA and the Closing of the Vexigo Transaction. Therefore, during such period we may not be able to perform certain actions or enter into certain agreements that we would otherwise perform or execute and certain business opportunities may become unavailable or materially different due to changes implemented at the request of the Sellers and the FPSV Sellers. The loss of such opportunities may materially adversely affect our business and results of operations. If the Vexigo Transaction is not consummated by June 3, 2015 or if one of the conditions to Closing is not fulfilled or waived, either we or the Sellers and the FPSV Sellers may choose to terminate the Vexigo SPA. The Closing of the Vexigo Transaction is subject to various closing conditions as more fully described under “The Transaction – Conditions to Closing” above. To the extent any of the conditions to Closing is not fulfilled or waived by the relevant party to the Vexigo SPA, the other party to the Vexigo SPA may terminate the SPA, resulting in a loss of the time, efforts and funds expended by us on the Vexigo Transaction up to the date of termination. Risks Related to Our Company Following the Vexigo Transaction We do not have independent expertise in Vexigo’s line of business and will significantly depend on the continuing employment and cooperation of Vexigo’s employees and management both in managing the Vexigo business and in integrating the Vexigo business into our company. We do not have independent expertise in the field of online advertising and therefore following the Closing of the Vexigo Transaction we will be extensively dependent on the cooperation and expertise of Vexigo’s management and employees.If we do not receive sufficient cooperation from Vexigo’s management and employees or in the event any of the Key Employees terminates his employment with Vexigo, this could result in a significant adverse effect on Vexigo’s operations. There is also no assurance that we could locate alternative officers or employees in the place of former officers or employees of Vexigo in a timely manner and on commercially reasonable terms. 14 Vexigo is a private company and as such was not subject to the regulation applicable to us as a foreign private issuer, including with respect to disclosure controls and procedures and internal control over financial reporting. Vexigo is privately-held and is not currently subject to the reporting and other obligations applicable to foreign private issuers or to companies traded on the NASDAQ Stock Market. In addition, Vexigo’s financial reporting was outsourced and Vexigo did not use designated software for the creation and maintaining of its financial records. Following Closing, we will be required to implement or strengthen the work procedures in Vexigo and to acquire appropriate software and enhance the finance team in Vexigo in order to ensure our continued compliance with applicable regulations, including with respect to disclosure controls and procedures and internal control over financial reporting. The implementation process will likely divert management time and employee attention, both in Vexigo and in MTS, from the operations of both companies and will entail additional costs and expenses. If we are not successful in implementing the proper procedures, there could be future deficiencies in our disclosure controls and procedures and our internal control over financial that will render them ineffective and will require us to contain relevant declarations in our future filing with the SEC. We may encounter difficulties in realizing the potential financial or strategic benefits of the Vexigo Transaction or any future transaction. Mergers and acquisitions of companies are inherently risky and subject to many factors outside of our control and no assurance can be given that the acquisition of Vexigo or other companies in the future, will be successful and will not adversely affect our business, operating results, or financial condition.In the future, we may seek to acquire or make strategic investments in complementary businesses, technologies, services or products, or enter into strategic partnerships or alliances with third parties in the future in order to expand our business. Failure to manage and successfully integrate acquisitions could materially harm our business and operating results.Prior acquisitions have resulted in a wide range of outcomes, from successful introduction of new products and technologies to a failure to do so.Even when an acquired company has previously developed and marketed products, there can be no assurance that new product enhancements will be made in a timely manner or that pre-acquisition due diligence will have identified all possible issues that might arise with respect to such products. We may face difficulties in connection with the Vexigo Transaction or other transactions, including: · Difficulties in integrating the operations, systems, technologies, products, and personnel of the acquired businesses or enterprises; · Diversion of management’s attention from normal daily operations of the business and the challenges of managing larger and more widespread operations resulting from acquisitions; · Potential difficulties in completing projects associated with in-process research and development; · Difficulties in entering markets in which we have no or limited direct prior experience and where competitors in such markets have stronger market positions; · Insufficient revenue to offset increased expenses associated with acquisitions; and · The potential loss of key employees, customers, distributors, vendors and other business partners of the companies we acquire following and continuing after announcement of acquisition plans. If we fail to manage our growth, our business could be disrupted and our profitability will likely decline. We expect to experience significant growth upon the acquisition of Vexigo through both acquisitions and organic growth. Such growth may significantly strain our management and other operational and financial resources. In particular, headcount growth increases the integration challenges involved in: · recruiting, training and retaining skilled technical, marketing and management personnel; 15 · maintaining high quality standards; · preserving our corporate culture, values and entrepreneurial environment; · developing and improving our internal administrative infrastructure, particularly our financial, operational, communications and other internal controls; and · maintaining high levels of customer satisfaction. Our systems, procedures or controls may not be adequate to support the growth in our operations, and our management may not be able to achieve the execution necessary to exploit the market opportunities for our businesses. Our future operating results will also depend on our ability to expand our development, sales and marketing organizations. If we are unable to manage growth effectively, we may not be profitable. Risks Related to Vexigo Vexigo’s limited operating history makes it difficult to evaluate its business and prospects and assess its future viability. While Vexigo was incorporated in 2010, it only initiated its current line of business at the beginning of 2014 and, as a result, has only a limited operating history upon which its business and future prospects may be evaluated. Such limited operating history make it difficult to establish conclusions about trends and patterns for upcoming periods. Although Vexigo has experienced substantial revenue growth in its limited history, it may not be able to sustain this rate of growth or even maintain its current revenue levels in the future. If Vexigo does not manage its growth effectively, the quality of its solutions or its relationships with its customers may suffer, and its operating results may be negatively affected. Vexigo has encountered and will continue to encounter risks and difficulties frequently experienced by growing companies in rapidly developing and changing industries, including challenges related to recruiting, integrating and retaining qualified employees; making effective use of its limited resources; achieving market acceptance of its existing and future offerings, including its newly introduced Visualizer solution, as well as its shift into the video advertiser industry; competing against companies with greater financial and technical resources; acquiring and retaining customers and maintaining relationships with advertisers, advertising agencies and owners of publishing space and publisher agencies; and developing new offerings. Vexigo’s current operational infrastructure may require changes for it to scale its business efficiently and effectively to keep pace with demand for its solutions, and achieve long-term profitability. If Vexigo fails to implement these changes on a timely basis, or if it is unable to implement them effectively or at all due to factors beyond its control or other reasons, its business may suffer. Vexigo cannot provide assurance that it will be successful in addressing these and other challenges it may face in the future. As a growing company in a rapidly evolving industry, Vexigo’s business prospects depend in large part on its ability to: • develop and offer a competitive technology platform and offerings that meet Vexigo’s advertising and publishing customers’ needs as they change; • build a reputation for a superior solution and create trust and long-term relationships with advertisers and advertising agencies, as well as owners of mobile and online publishing platforms; • distinguish itself from competitors in the industry; • maintain and expand its relationships with the sources of quality advertising space through which Vexigo executes its customers’ media campaigns; • respond to evolving industry standards and government regulations that impact Vexigo’s business, particularly in the areas of data collection and consumer privacy; • prevent or otherwise mitigate failures or breaches of security or privacy; • expand its business internationally; and • attract, hire, integrate and retain qualified and motivated employees. If Vexigo is unable to meet one or more of these objectives or otherwise adequately address the risks and difficulties that it faces, its business may suffer, its revenue may decline and it may not be able to achieve further growth or long-term profitability. 16 To manage its growth effectively, Vexigo must continue to improve and expand its infrastructure, including its information technology, or IT, systems, financial and administrative systems and controls. Vexigo must also continue to manage its employees, operations, finances, research and development and capital investments efficiently. Vexigo’s productivity and the quality of its solutions may be adversely affected if it does not integrate and train its new employees, particularly its sales and account management personnel, quickly and effectively and if it fails to appropriately coordinate across its executive, engineering, finance, human resources, legal, marketing, sales, operations and customer support teams. If Vexigo continues its rapid growth, it will incur additional expenses, and its growth may continue to place a strain on its resources, infrastructure and ability to maintain the quality of its solutions. If Vexigo does not adapt to meet these evolving growth challenges, and if the current and future members of its management team do not effectively scale with its growth, the quality of its solution may suffer and its corporate culture may be harmed. Failure to manage its future growth effectively could cause its business to suffer, which, in turn, could have an adverse impact on its financial condition and results of operations. If Vexigo fails to make the right investment decisions in its offerings and technology platforms, it may not attract and retain media affiliates and its revenue and results of operations may decline. In its digital video advertising solution,Vexigo competes for advertisers and publishers, which are often represented by agencies, who want to purchase digital media for advertising campaigns. Vexigo’s industry is subject to rapid changes in standards, technologies, products and service offerings, as well as in advertiser and publisher demands and expectations. Vexigo continuously needs to make decisions regarding which offerings and technology to invest in to meet media affiliates’ demand and evolving industry standards and regulatory requirements. Vexigo may make wrong decisions regarding these investments. If new or existing competitors offer more attractive offerings than those of Vexigo, it may lose affiliates or affiliates may decrease their spending on its solution. New media affiliates’ demand for superior competitive offerings or new industry standards could render Vexigo’s existing solutions unattractive, unmarketable or obsolete and require it to make substantial unanticipated changes to its technology platform or business model, resulting in additional expenses and loss of revenues. Vexigo’s failure to adapt to a rapidly changing market or to anticipate media affiliates’ demand could harm its business and its financial performance. Vexigo may experience fluctuations in its operating results, which make its future results difficult to predict and could cause its operating results to fall below investors’ and analysts’ expectations. Vexigo’s future operating results may fluctuate due to a variety of factors, many of which are beyond Vexigo’s control. Vexigo’s fluctuating results could cause its performance to fall below our expectations and adversely affect the outcome of the Vexigo Transaction. Because Vexigo’s business is changing and evolving rapidly, its historical operating results may not be useful in predicting its future operating results. Factors that may increase the volatility of Vexigo’s operating results include the following: • the addition or loss of media affiliates; • changes in demand and pricing for Vexigo’s solution; • Vexigo’s ability to effectively market and integrate its newly introduced Visualizr solution; • the seasonal nature of Vexigo’s customers’ spending on video advertising campaigns; • changes in Vexigo’s pricing policies or the pricing policies of its competitors and the pricing of video advertising space or of other third-party services; • the introduction of new technologies, product or service offerings by Vexigo’s competitors; • changes in Vexigo’s customers’ video advertising budget allocations, agency affiliations, or marketing strategies; • changes and uncertainty in the regulatory environment applicable to Vexigo or its affiliates; • changes in the economic prospects of Vexigo’s video advertisers or the economy generally, which could alter current or prospective advertisers’ spending priorities, or could increase the time or costs required to complete sales with advertisers; 17 • changes in the availability of video advertising space through real-time advertising exchanges, or in the cost to reach end consumers through video advertising; • changes in Vexigo’s capital expenditures as it acquires the hardware, equipment and other assets required to support its business; and • costs related to acquisitions of businesses or technologies and to recruitment and retention of employees and consultants. Based upon all of the factors described above and others that Vexigo may not anticipate, including those beyond its control, it has a limited ability to forecast its future revenue, costs and expenses. As a result, Vexigo’s operating results may from time to time fall below its estimates or the expectations of investors and analysts. The online advertising market is highly competitive. In order to compete effectively Vexigo may be required to reduce the cost of the advertising space it sells and there can be no assurance that the price paid by Vexigo for advertising space will decline at all or to the same extent. A reduction in Vexigo’s gross margin without an increase in revenues and an improved technological ability will adversely affect Vexigo’s financial condition and operating results. The online advertising market, although growing rapidly, is also characterized by extensive competition and consolidation. Due to the short-term nature of the commercial relationship and in order to compete effectively, market participants, including Vexigo, may be required to implement price cutting. There can be no assurance that the cost of advertising space will decline at all or to the same extent due, especially the cost of high-quality advertising space. In the event Vexigo’s gross margin decreases, Vexigo will be required to implement several measures in order to attempt to maintain or improve its profitability. Such measures include, among others, an attempt to increase sales, implementing improvements to the technology in order to decrease the amount of advertising space that expires before it is sold and improving the services provided in order to maintain and attract customers. There can be no assurance that Vexigo will succeed in implementing the required measures, resulting in a decrease in gross margin and an adverse effect on Vexigo’s financial condition and operating results. If Vexigo’s access to quality digital video advertising space is diminished or if Vexigo fails to acquire new advertising space, its revenues could decline and its growth could be impeded. Vexigo must maintain a consistent supply of attractive digital video advertising space. Vexigo’s success depends on its ability to secure quality advertising space on reasonable terms across a broad range of advertising networks and exchanges, including LiveRail, Brightroll and SpotXchange. The amount, quality and cost of advertising space available to Vexigo can change at any time. Vexigo’s suppliers are generally not bound by long-term contracts. The sellers that supply their advertising space to Vexigo typically do so, on a non-exclusive basis and are not required to provide it with any minimum amounts of advertising space, or with a consistent supply of advertising space. Sellers may seek to change the terms at which they offer advertising space to Vexigo, or they may elect to make advertising space available to Vexigo’s competitors who offer advertisements to them on more favorable economic terms. As a result, Vexigo cannot provide any assurance that it will have access to a consistent supply of quality digital video advertisement space. Moreover, the number of competing intermediaries that purchase advertising space from real-time advertising exchanges continues to increase, which could put upward pressure on advertising space costs. If sellers decide not to make media space available to Vexigo, decide to increase the price of advertising space, or place significant restrictions on the sale of their advertising space, Vexigo may not be able to replace this with advertising space from other sellers that satisfies its requirements in a timely and cost-effective manner. In addition, significant sellers in the industry may enter into exclusivity arrangements with Vexigo’s competitors, which could limit its access to a meaningful supply of advertising space. If Vexigo is unable to compete favorably for advertising space available on real-time advertising exchanges, or if real-time advertising exchanges decide not to make their advertising space available to Vexigo, Vexigo may not be able to place advertisements at competitive rates or find alternative sources of advertising space with comparable traffic patterns and consumer demographics in a timely manner. Furthermore, the advertising space that Vexigo accesses through real-time advertising exchanges may be of low quality or misrepresented to it, despite attempts by Vexigo and its suppliers to prevent fraud and conduct quality assurance checks. In the event Vexigo detects the low quality or fraudulent advertising space, it will lose the funds invested in acquiring such advertising space. In the event Vexigo is not successful in detecting such low quality or fraudulent advertising space and sells it to its customers, Vexigo may become subject to indemnification claims by its customers and its reputation may be harmed, resulting in decreased revenues from, or the cessation of commercial relationship with, the affected advertising agencies, advertisers or their affiliates. 18 Vexigo relies on “Demand Side Platforms,” or DSPs, and “Video Ad Exchanges” to purchase its solutions on behalf of advertising agencies or advertisers, and incurs the cost of an advertising campaign before it is paid for its services and the advertising space. Such agencies and advertisers may have or develop high-risk credit profiles, which may result in credit risk to Vexigo. Vexigo must consider the effect of credit risk in transactions with agencies or other third parties and advertisers. A substantial portion of Vexigo’s business is sourced through Video Ad Exchanges and DSPs. These Video Ad Exchanges and DSPs represent advertising agencies and advertisers and payment of fees to Vexigo originates with the advertising agencies or advertisers and is submitted through the Video Ad Exchanges and DSPs. Certain of the advertising agencies or advertisers have or may develop high-risk credit profiles and to the extent they do not remit payment or transfer only a portion of the payment due to Vexigo, Vexigo may be required to write-off the amount as a bad debt. The credit risk of advertising agencies may vary depending on the nature of an advertising agency’s aggregated advertiser base. There can be no assurances that Vexigo will not experience a bad debt expense in the future. Any such write-offs for bad debt could have a materially negative effect on Vexigo’s results of operations for the periods in which the write-offs occur. Even if Vexigo is not paid, Vexigo is still obligated to pay for the media it has purchased for the advertising campaign, and as a consequence, its results of operations and financial condition could be adversely impacted. Vexigo’s revenue and operating results are highly dependent on the overall demand for advertising, specifically online video advertising. Vexigo’s business depends on the overall demand for advertising, specifically online video advertising, and on the economic health of its current and prospective publishers and advertisers. If advertisers reduce their overall advertising spending, Vexigo’s revenue and results of operations are directly affected. Economic downturns or instability in political or market conditions generally may cause current or new advertisers to reduce their advertising budgets. Adverse economic conditions and general uncertainty about economic recovery are likely to affect Vexigo’s business prospects. Legislation and regulation of digital businesses and industry standards adopted by key market players, such as Google, could create unexpected additional costs or termination of services, subject Vexigo to enforcement actions for compliance failures, or cause Vexigo to change its technology solutions or business models, which may have an adverse effect on the demand for Vexigo’s solutions. In the course of Vexigo’s business, Vexigo collects, stores, transmits, and uses information related to computing and communications devices, user activity on devices, and advertisements placed through Vexigo’s solution. In addition, the online advertising filed is subject to Federal, European and other regulation, including with respect to data protection and targeting minors and children, for example, the Children's Online Privacy Protection Act of 1998. In addition, several governments are considering legislation related to digital advertising and certain media advertising organizations, such as the Network Advertising Initiative and the Interactive Advertising Bureau adopted “best practice” guidelines with which Vexigo may be required to comply pursuant to current or future contractual undertakings. Such legislation and industry standards adopted by key players in the market, such as Google, could affect the costs of doing business online, and may adversely affect the demand for or effectiveness and value of Vexigo’s solution. Widespread blocking or erasing ofcookiesor limitations on advertisers’ ability to usecookiesmay diminish the interest of advertisers in online advertising campaigns, resulting in a material adverse effect on Vexigo’s results of operations. Vexigo’s technology currently does not usecookies, which are small files of information placed on an internet user’s computer, to collect information about the user’s visits to websites, however, Vexigo may wish to use cookies in the future in order to improve and expand its services. In addition, advertisers who place ads using Vexigo’s services do use cookies placed by them on the targeted users’ computers. Third-party software and internet browsers make it easy for users to block or delete cookies and several regulators, currently mainly in Europe, impose restrictions and regulatory requirements on the ability to use and place cookies. Further, several software programs, sometimes marketed as ad-ware or spyware detectors, blockcookiesby default or prompt users to delete or blockcookies. For example, in March 2013 Apple informed developers that starting May 1, 2013 the App Store will no longer accept new apps or app updates that access the device’s unique identifier (UDID). If advertisers are not up to speed with these changes, their ability to benefit from our services may be impaired. If a large proportion of users delete or blockcookies, this could undermine the value of the data that advertisers collect and Vexigo’s ability to use cookies for its business purposes. To the extent advertisers will not be able to place cookies or collect information using cookies or any other technology, their interest in online advertising campaigns may diminish, resulting in a material adverse effect on Vexigo’s results of operations. 19 Vexigo has historically relied, and expects to continue to rely, on one major supplier of its advertising space and a small number of customers for a significant portion of its revenue. The loss of the supplier or any of these customers could significantly harm Vexigo’s business, financial condition and results of operations. A relatively small number of customers have historically accounted for a majority of Vexigo’s revenue. During 2014, Vexigo’s top 3 customers accounted for 86% of its revenue.In addition, Vexigo currently relies on one major supplier, AppNexus, for a significant portion of its advertising space (approximately 82% during 2014). While Vexigo expects this reliance to decrease over time, it expects that it will continue to depend upon a relatively small number of suppliers and customers for a significant portion of its advertising space and revenue for the foreseeable future. As a result, if Vexigo fails to successfully attract or retain new or existing suppliers and customers, if the existing major supplier terminates or materially alters its commercial relationship with Vexigo or if existing customers run fewer advertising campaigns with Vexigo, defer or cancel their insertion orders, or terminate their relationship with Vexigo altogether, whether through the actions of their agency representatives or otherwise, Vexigo will be required to compensate for the loss of advertising space or revenue by creating commercial relationships with new suppliers and attracting new customers. If Vexigo is not successful in timely locating quality substitute suppliers or customers, Vexigo’s business, financial condition and results of operations would be harmed. Vexigo does not have long-term commitments from its advertisers, and it may not be able to retain advertisers or attract new advertisers that provide it with revenue that is comparable to the revenue generated by any advertisers it may lose. Most of Vexigo’s advertisers do business with it by placing insertion orders for particular advertising campaigns. If Vexigo performs well on a particular campaign, the advertiser or, most often, the advertising agency representing the advertiser, may place new insertion orders with it for additional advertising campaigns. Vexigo rarely has any commitment from an advertiser beyond the campaign governed by a particular insertion order. Vexigo’s insertion orders may also be canceled by advertisers or their advertising agencies prior to the completion of the campaign without penalty. As a result, Vexigo’s success is dependent upon its ability to outperform its competitors and win repeat business from existing advertisers, while continually expanding the number of advertisers for whom Vexigo provide services. In addition, it is relatively easy for advertisers and the advertising agencies that represent them to seek an alternative provider for their advertising campaigns because there are no significant switching costs. Agencies, with whom Vexigo does the majority of its business, often have relationships with many different providers, each of whom may be running portions of the same advertising campaign. Because Vexigo generally does not have long-term contracts, it may be difficult for it to accurately predict future revenue streams. Vexigo cannot provide assurance that its current advertisers will continue to use its solution, or that it will be able to replace departing advertisers with new advertisers that provide it with comparable revenue. If Vexigo fails to detect fraud or serve its advertisers’ advertisements on undesirable mobile and online platforms or if Vexigo sells its advertising space in connection with undesirable advertising campaigns, its reputation will suffer and its brand will be harmed, which would negatively impact its business, financial condition and results of operations. Vexigo’s business depends in part on providing its advertisers with a service that they trust, and Vexigo has contractual commitments to take reasonable measures to prevent advertisers’ advertisements from appearing on undesirable websites, on certain websites that they identify and on websites that are involved in click fraud, bot trafficor similar activities. In addition, Vexigo has contractual commitments to take reasonable measures to prevent undesirable advertising from appearing on the websites that sell the advertising space to Vexigo. Vexigo also uses third-party services in an effort to prevent its advertisers’ advertisements from appearing on undesirable websites or buying fraudulent supply. Preventing and combating fraud requires constant vigilance, and Vexigo may not always be successful in its efforts to do so. In addition, Vexigo may serve advertising on advertising space that is objectionable to its advertisers, and may lose the trust of its advertisers, which would harm its brand and reputation and negatively impact its business, financial condition and results of operations. Vexigo may also purchase advertising space inadvertently that proves to be unacceptable for advertising campaigns, in which case Vexigo is responsible for the cost and cannot bill that cost to any campaign. If Vexigo buys substantial volumes of unusable advertising space, this could negatively impact its results of operations. 20 If mobile connected devices, their operating systems or content distribution channels, including those controlled by Vexigo’s competitors, develop in ways that prevent its advertising campaigns from being delivered to their users, Vexigo’s ability to grow its business will be impaired. Vexigo’s success in the mobile channel depends upon the ability of its technology platform to integrate with mobile advertising space suppliers and provide advertising for most mobile connected devices, as well as the major operating systems that run on them and the thousands of applications that are downloaded onto them. The design of mobile devices and operating systems is controlled by third parties with whom Vexigo does not have any formal relationships. These parties frequently introduce new devices, and from time to time they may introduce new operating systems or modify existing ones. Network carriers may also impact the ability to access specified content on mobile devices. If Vexigo’s solution was unable to work on these devices or operating systems, either because of technological constraints or because an operating system or app developer, device maker or carrier wished to impair its ability to purchase advertising space and provide advertisements, Vexigo’s ability to generate revenue could be significantly harmed. Vexigo relies heavily on its IT systems and on third party IT support and systems, including communications lines. If Vexigo fails to maintain adequate security and supporting infrastructure, it may experience Cyber-attacks, outages and disruptions of its services which could harm its brand and reputation and negatively impact its revenue and results of operations. Vexigo relies heavily on information technology, or IT, systems to manage critical functions such as media campaign management and operations, data storage and retrieval, revenue recognition, budgeting, forecasting, financial reporting and other administrative functions. Certain of these IT services are provided by third parties, including communications lines, and certain of Vexigo’s data is stored on third parties’ servers, which exposes Vexigo to additional risks relating to loss of data and security breaches. As Vexigo grows its business, it expects to continue to invest in technology services, hardware and software, including data centers, network services, storage and database technologies. Creating the appropriate support for Vexigo’s technology platform, including Big Data and computational infrastructure, is expensive and complex, and its execution could result in inefficiencies or operational failures and increased vulnerability to cyber-attacks, which, in turn, could diminish the quality of Vexigo’s services and its performance for advertisers. Cyber-attacks could include denial-of-service attacks impacting service availability (including the ability to deliver ads) and reliability; the exploitation of software vulnerabilities in internet facing applications; social engineering of system administrators (tricking company employees into releasing control of their systems to a hacker); or the introduction of computer viruses or malware into Vexigo’s systems with a view to steal confidential or proprietary data. Cyber-attacks of increasing sophistication may be difficult to detect and could result in the theft of Vexigo’s intellectual property and its data or its advertisers’ data. In addition, Vexigo is vulnerable to unintentional errors as well as malicious actions by persons with authorized access to its systems that exceed the scope of their access rights, or unintentionally or intentionally alter parameters or otherwise interfere with the intended operations of its platform. The steps Vexigo takes to increase the reliability, integrity and security of its systems as they scale may be expensive and may not prevent system failures or unintended vulnerabilities resulting from the increasing number of persons with access to its systems, complex interactions within its technology platform and the increasing number of connections with third party partners and vendors’ technology. Operational errors or failures or successful cyber-attacks could result in damage to Vexigo’s reputation and loss of current and new advertisers and other business partners which could harm its business. In addition, Vexigo could be adversely impacted by outages and disruptions in the online platforms of its key business partners, such as the real-time advertising exchanges, whom Vexigo relies upon for access to advertising space. Errors or failures in Vexigo’s software and systems could adversely affect its operating results and growth prospects. Vexigo depends upon the sustained and uninterrupted performance of its technology platform to operate over 1,000 campaigns at any given time; manage its advertising space supply; bid on advertising space for each campaign; serve or direct a third party to serve advertising; collect, process and interpret data to optimize campaign performance in real time; and provide billing information to its financial systems. If Vexigo’s technology platform cannot scale to meet demand, or if there are errors in the execution of any of these functions on its platform, then its business could be harmed. Because Vexigo’s software is complex, undetected errors and failures may occur, especially when new versions or updates are made. Vexigo does not have the capability to test new releases or updates to its code on a small subset of campaigns, which means that bugs or errors in code could impact all campaigns on its platform. Despite testing of the optimization platform by Vexigo, errors or bugs in its software may not be found until the software is in its live operating environment. Errors or failures in Vexigo’s software could also result in negative publicity, damage to its brand and reputation, loss of or delay in market acceptance of its solution, increased costs or loss of revenue, loss of competitive position or claims by advertisers for losses sustained by them. In such an event, Vexigo may be required or choose to expend additional resources to help mitigate any problems resulting from errors in its software. Vexigo may make errors in the measurement of its campaigns causing discrepancies with its advertisers’ measurements leading to a lack in confidence with Vexigo or, on occasion, the need for advertiser “make-goods”, the standard credits given to advertisers for campaigns that have not been delivered properly. Alleviating problems resulting from errors in Vexigo’s software could require significant expenditures of capital and other resources and could cause interruptions, delays or the cessation of its business, any of which would adversely impact its financial position, results of operations and growth prospects. 21 Vexigo’s proprietary rights may be difficult to enforce, which could enable others to copy or use aspects of its solution without compensation. Vexigo’s success depends, in part, on its ability to protect proprietary methods and technologies that it develops or otherwise acquires, so that Vexigo can prevent others from using Vexigo’s inventions and proprietary information. If Vexigo fails to protect its intellectual property rights adequately, its competitors might gain access to its technology, and its business might be adversely affected. Vexigo relies on trademark, copyright and trade secret laws, confidentiality procedures and contractual provisions to protect its proprietary methods and technologies. Vexigo’s patent strategy is still in its early stages and Vexigo does not have any registered patents and has only one pending application for the registration of a patent. Vexigo generally enters into confidentiality and/or license agreements with its employees, consultants, vendors and advertisers, and generally limit access to and distribution of its proprietary information. However, Vexigo cannot assure you that any steps taken by it will prevent misappropriation of its technology and proprietary information or infringement of its intellectual property rights. Policing unauthorized use of Vexigo’s technology and intellectual property is difficult. Vexigo’s competitors and others could attempt to capitalize on its brand recognition by using domain names or business names similar to Vexigo’s, and Vexigo may be unable to prevent third parties from acquiring or using domain names and other trademarks that infringe on, are similar to, or otherwise decrease the value of its brands, trademarks or service marks. Also, despite the steps Vexigo has taken to protect its proprietary rights, it may be possible for unauthorized third parties to copy or reverse engineer aspects of Vexigo’s technology or otherwise obtain and use information that it regard as proprietary, or to develop technologies similar or superior to it technology or design around its proprietary rights. Vexigo may be subject to intellectual property rights claims by third parties, which are costly to defend, could require Vexigo to pay significant damages and could limit its ability to use certain technologies and intellectual property. The digital advertising industry is characterized by the existence of large numbers of patents, copyrights, trademarks, trade secrets and other intellectual property and proprietary rights. Companies in this industry are often required to defend against litigation claims that are based on allegations of infringement or other violations of intellectual property rights. Vexigo’s technologies may not be able to withstand any third-party claims or rights against their use. Third parties may assert claims of infringement or misappropriation of intellectual property rights in proprietary technology against Vexigo for which Vexigo may be liable or have an indemnification obligation. Vexigo cannot assure you that it is not infringing or violating any third-party intellectual property rights. From time to time, Vexigo may be subject to legal proceedings relating to Vexigo’s solution or underlying technology and the intellectual property rights of others, particularly as it expands the complexity and scope of its business. As a result of the Vexigo Transaction, Vexigo’s business and financial condition may become more visible, which may result in threatened or actual litigation, including by competitors and other third parties. Regardless of whether claims that Vexigo is infringing patents or infringing or misappropriating other intellectual property rights have any merit, these claims are time-consuming and costly to evaluate and defend, and can impose a significant burden on management and employees. The outcome of any litigation is inherently uncertain, and Vexigo may receive unfavorable interim or preliminary rulings in the course of litigation. There can be no assurances that favorable final outcomes will be obtained in all cases. Vexigo may decide to settle lawsuits and disputes on terms that are unfavorable to it. Some of Vexigo’s competitors have substantially greater resources than Vexigo does and are able to sustain the costs of complex intellectual property litigation to a greater degree and for longer periods of time than Vexigo could. 22 Vexigo’s ability to successfully operate and grow its business depends on the efforts of its key personnel and if such key personnel were to cease working for Vexigo without proper replacement, Vexigo’s results of operations could be negatively impacted. Vexigo’s ability to operate and grow its business successfully is highly dependent on the efforts and contribution of its key employees, including Kobi Ram, its chief executive officer and Amit Reshef, its chief technology officer. Vexigo does not maintain “key person” insurance for these or any other employees. In the event any of these key employees terminates his employment relationship with Vexigo, Vexigo will be required to locate and retain suitable replacements with the requisite knowledge and expertise in Vexigo’s business and understanding of Vexigo’s solutions. Vexigo may not be able to replace these key employees easily or efficiently and as a result of their departure Vexigo’s results of operations and business plans could be negatively impacted. Vexigo’s solutions include certain open source software components, and failure to comply with the terms of the underlying open source software licenses could restrict Vexigo’s ability to use its proprietary software. Vexigo’s platform includes certain software components licensed to Vexigo by third-parties under “open source” licenses. The use of open source software may entail greater risks than the use of third-party commercial software, as open source licensors generally do not provide warranties or other contractual protections regarding infringement claims or the quality of the code. Some open source licenses contain requirements that their users make available source code for modifications or derivative works or other compliance requirements. Therefore, if Vexigo combines its proprietary software with open source software subject to certain licenses in a certain manner, it could, under these open source licenses, be required to release the source code of its proprietary software to the public. This would allow Vexigo’s competitors to create similar solutions with less development effort and time and ultimately put Vexigo at a competitive disadvantage. The terms of many open source licenses have not been interpreted by United States courts at this time, and there is a risk that these licenses could be construed in a way that could impose unanticipated conditions or restrictions on Vexigo’s ability to commercialize its services. Moreover, Vexigo cannot guarantee that it will be able to prevent use of certain open source software subject to restrictive licenses or licenses requiring distribution of its software or that in the future the terms of licenses that apply to open source software will be interpreted in ways that will be harmful to Vexigo. If Vexigo fails to observe the terms of the applicable licenses, it may be subject to litigation, to a demand to make its proprietary software available to the public and to restriction on future use of the relevant open source software, any of which could adversely affect Vexigo’s business, financial condition and results of operations. Vexigo believes that it is entitled for Israeli corporate tax benefits that require Vexigo to meet various conditions. This entitlement may not be approved or may be terminated or reduced, all of which could increase the amount of corporate tax payable in Israel. Vexigo believes that it is entitled to benefit from a reduced corporate tax rate under the Israeli privileged enterprise program. Under this program, a portion of Vexigo’s income is subject to reduced corporate tax rates in Israel. In order to become eligible for the tax benefits for “Privileged Enterprises” Vexigo is required to meet certain conditions stipulated in the Israeli Law for the Encouragement of Capital Investments, 5719-1959, as amended, and the regulations promulgated thereunder. The view of the Israeli Tax Authority, or ITA,may be different and Vexigo’s entitlement to the tax benefits can be revoked or reduced with retroactive effect, which would result in adverse tax consequences to Vexigo both for past and future tax years. Further, these tax benefits may be reduced or discontinued in the future and in such case, Vexigo's Israeli taxable income would be subject to regular Israeli corporate tax rates. The standard corporate tax rate for Israeli companies is 26.5% in 2014 and thereafter. 23 Potential political, economic and military instability in Israel, where Vexigo is headquartered, may adversely affect Vexigo’s results of operations. Vexigo is incorporated under the laws of the State of Israel, and its principal executive offices are located in Israel.Accordingly, political, economic and military conditions in Israel may directly affect Vexigo’s business.Any hostilities involving Israel or the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel, could adversely affect Vexigo’s operations.In recent years, there have been hostilities between Israel and Hezbollah in Lebanon and Hamas in the Gaza Strip, both of which resulted in rockets being fired into Israel causing casualties and disruption of economic activities. Most recently, in July 2014, an armed conflict commenced between Israel and Hamas. In addition, Israel faces threats from more distant neighbors, in particular, Iran. Popular uprisings and armed conflicts in various countries in the Middle East and North Africa are affecting the political stability of those countries.This instability may lead to deterioration of the political and trade relationships that exist between the State of Israel and these countries. Any events that affect the State of Israel may adversely affect the results of Vexigo’s operations. Furthermore, several countries, principally those in the Middle East, still restrict business with Israel and Israeli companies. These restrictive laws and policies may seriously limit Vexigo’s ability to offer its services to customers in these countries. Vexigo’s operations may be disrupted by the obligations of its personnel to perform military service. Vexigo’s operations could be disrupted by the obligations of personnel to perform military service. As of December 31, 2014, all of Vexigo’s employees were based in Israel, certain of which may be called upon to perform up to 54 days in each three year period (and in the case of non-officer commanders or officers, up to 70 or 84 days, respectively, in each three year period) of military reserve duty until they reach the age of 40 (and in some cases, depending on their specific military profession up to 45 or even 49 years of age) and, in certain emergency circumstances, may be called to immediate and unlimited active duty. Vexigo’s operations could be disrupted by the absence of a significant number of employees related to military service, which could materially adversely affect Vexigo’s business and results of operations. 24 Vexigo’s Business Overview Founded in 2010, Vexigo is an independent provider of digital video advertising solutions for large and small brand advertisers, advertising agencies and other businesses around the world that promote or sell products and/or services to consumers through digital media, such as websites, mobile apps and social media networks and digital media properties. Through a sophisticated platform of proprietary embedded software, data science and machine learning algorithms, Vexigo delivers video advertising campaigns to relevant, brand-receptive digital audiences. Vexigo manages and optimizes its customers’ digital marketing campaigns to maximize the effectiveness of every advertisement to its target audience. Through its proprietary optimization platform, Vexigo is able to perform accurate analysis of video campaigns across different devices and ad exchanges, managing a significant higher amount of campaigns, while driving better monetization for the digital media property owner. Vexigo manages and optimizes its customers’ digital marketing campaigns through its relationships with over 20 registered digital media sources. These digital media sources generally fall into one of two categories: • those with whom Vexigo cooperates directly, such as MarketingSector, CraftsBuy and FoodieWebsite;and • those with whom Vexigo interacts through media marketplaces, such as advertising exchanges and SSPs, including AppNexus, Pubmatic, Liverail and Brightroll. Despite this large and diversified network of digital media source relationships, Vexigo is still dependent on several digital media sources and advertisers platforms (Video Ad-Exchanges). These digital media sources collaborate with Vexigo because Vexigo helps them monetize their digital media and shares its revenues with them. Vexigo generates revenue by delivering digital video advertisements on internet-connected devices. Vexigo’s ads run when users choose to view video content on their devices. Advertising customers submit ad insertion orders to Vexigo and Vexigo fulfills those orders by delivering the customers’ digital video advertisements to audiences available through digital media properties, a process referred to as an advertising campaign. Vexigo is typically paid on a cost per thousand advertising impressions basis (“CPM”). In most cases Vexigo pays the publishers a fixed price for advertising space, however in certain cases Vexigo agrees on a revenue share arrangement with publishers where the payment to the publishers is based on CPM. Vexigo recently introduced an innovative value-added service branded the “Visualizr”. The Visualizr is a new concept in news compilation that delivers a dynamically constructed, fully personalized “tuned-in” news magazine for each website visitor for those websites which have contracted with Vexigo to receive the Visualizr service. The Visualizr is capable of personalizing webpages, based on contextual analysis of each viewer’s interests and preferences, architected into a tailored and dynamic visual magazine. The Visualizr scans the components of a participating website and presents the website as a customized visual content magazine. Vexigo generally contracts with digital platform owners to provide them with the Visualizr free of charge, in exchange for providing Vexigo with advertising space on their digital platform, thus providing Vexigo with advertising space that it does not need to compete for. It is Vexigo’s intention to explore further monetization possibilities, including the charging of license fees for use of the Visualizr. Digital Advertising Industry Background The advertising market is generally divided into two broad categories: direct response and branding. Direct response advertising is designed to induce specific action, while brand advertising is designed to establish a long-term, positive consumer attitude toward a company or its product or service without a specific call to action. While direct response advertisers measure campaign effectiveness against consumer response to an advertisement’s call to action, brand advertisers measure campaign effectiveness against metrics such as reach (how many consumers within the advertiser’s target audience were exposed to the advertisement) and frequency (how many times was the consumer within the target audience exposed to the advertisement). Brand advertisers may conduct post-campaign surveys with their target audience to measure how well a campaign increased brand-relevant metrics, such as brand awareness, message recall, brand favorability and purchase intent. 25 Currently, direct response campaigns, such as search engine marketing, click-through banners and digital coupons, account for the majority of digital advertising. Historically, brand advertisers have relied on television, print and other traditional media to promote their brands, and we believe that digital video advertising remains underpenetrated by brand advertisers relative to traditional media. Brand advertisers’ target audiences are spending less time watching traditional television and more time viewing video entertainment on internet connected devices. Vexigo expects television brand advertisers to follow their target audiences onto digital video and allocate more of their budgets to digital video advertising. As new solutions address the challenges advertisers face with deploying digital video brand campaigns in a fragmented ecosystem, Vexigo believes this market is poised to capture increasing amounts of TV advertising dollars. US digital video ad spending is expected to increase from $5.96 billion in 2014 to $12.82 billion in 2018, according to eMarketer Inc., a market research firm. Vexigo’s Solutions Vexigo’s solutions are built for brand advertisers and professional digital media property owners that produce content and applications. Vexigo built its data-science capabilities to deliver reliable campaign results for brand advertisers and monetization for digital media property owners. Vexigo’s ads run when users choose to view video content on their internet-connected devices and platforms. Vexigo delivers video advertisements, largely on a pre-roll and in-banner basis, meaning that the advertisements are prominently displayed before the chosen video content is displayed. Utilizing its proprietary campaign management platform, Vexigo’s advertiser customers reach large-scale, brand-receptive audiences, and digital media property owners capture brand advertising revenue with their content and applications. Further, Vexigo’s proprietary Visualizr provides customization and optimization solutions to digital media owners. By using its proprietary analytics mechanisms, Vexigo is capable of constructing a visually appealing “magazine” type layout of digital properties for each viewer, and receives, in exchange, rights to utilize the digital platforms on which the Visualizr is installed for advertising space in a variety of monetization options tailored and optimized for each and every digital media owner. Vexigo believes its solutions are distinctive and have advantages which other solutions cannot offer. Vexigo’s advanced optimization technology is capable of analyzing single impressions, effectively and efficiently determining its quality and match relevant advertiser to it. Vexigo believes that this leads to high user engagement, higher CPMs and better monetization on an uninterrupted basis, utilizing even those media properties which competitors overlook. Vexigo’s Visualizr is a development in webpage customization and optimization which is the product of extensive research and development commitment. The solutions offered by Vexigo to digital media property owners and advertisers provide the following benefits: • Vexigo’s advanced automation technology allows for utilization of a wide range of digital media properties on a 24/7 basis; • Digital media property owners enjoy Vexigo’s solutions to effectively verify, validate, filter and sift through large quantities of media, thus obtaining high quality media appropriate to the nature of their properties, with lower quality or fraudulent media being eliminated by Vexigo’s technology in the process; • Vexigo offers digital advertisers an exceptional package of advertising opportunities by aggregating digital media property categories, providing an optimized solution, avoiding the need to manually select relevant media properties for advertising; and • Vexigo’s Visualizr enables mobile accessibility of digital media and provides advanced personalization and customization capabilities of digital properties, across a wide range of desktop, mobile and wearable internet-connected devices. 26 Strategy Vexigo intends to pursue its business model by, among other things: • continuing to leverage its business model and advanced proprietary technology as its customers allocate their digital marketing expenditure towards higher quality and more personalized exposures. Through its proprietary video optimization platform, Vexigo aims to attract new customers to its business, as well as capture a bigger share of its existing customers’ budgets by providing optimized results for advertisers and higher revenue sharing arrangements for digital property owners. By furthering the penetration of its proprietary Visualizr, Vexigobelieves it will enhance advertising, revenue sharing and other monetization opportunities; • increasing the number of digital advertising sources in its network to ensure its customers have access to a large and diversified supply of advertisements across a wide variety of media channels. This includes plans to strengthen Vexigo’s relationships with advertising exchanges and direct advertisers. By expanding its network of digital advertisers, Vexigo believes it will strengthen its market profile as an independent digital marketing company with low dependency on any one advertising source and attract additional customers seeking a large and diversified network of digital media; and • advancing its technological capabilities by continuing to invest in research and development efforts, which serve as the basis for its efforts to further enhance its existing platform and develop new platforms for publishers. Marketing Vexigo’s marketing strategy is focused on increasing awareness of its platform and monetization tools in order to expand its customer base and increase advertiser and digital media owner loyalty. Vexigo sells to its customers primarily through its direct sales force personnel, who have established relationships with major ad agencies and direct relationships with advertisers, as well as digital media platform owners. Vexigo’s Visualizr solution is promoted through digital marketing campaigns, including on sites and networks such as Google and Facebook, as well as by displays in industry trade shows and forums, and by direct contact with digital media property owners through Vexigo’s sales force and business development personnel. Suppliers and Customers A relatively small number of Vexigo’s customers have historically accounted for a majority of Vexigo’s revenue. During 2014, Vexigo’s top three (3) customers accounted for 86% of its revenue. In addition, Vexigo currently relies on one major supplier, AppNexus, for a significant portion of its advertising space (approximately 82% during 2014). In the event Vexigo’s commercial relationship with any major supplier or customer is terminated or materially declines, Vexigo will be required to offset the loss of advertising space or revenues by enhancing its relationship with current suppliers or customers or obtaining new suppliers or customers in order to mitigate the negative effect of such loss on its results of operations and profitability. Seasonality Vexigo’s online advertising business is affected by the seasonality in the advertising market, with higher revenue in the summer months (June-August), in connection with special summer campaigns, and winter months (November-December), when many advertisers spend the largest proportion of their advertising budgets in anticipation of the holiday shopping season. The increase in the winter months is usually followed by a decrease in revenue in the first calendar quarter. Competition Vexigo operates in a dynamic and competitive market, influenced by trends in both the overall advertising industry as well as the digital video advertising market. Vexigo competes with networks such as Matomy, DMG, 24/7 and bRealTime, as well as other ad networks. Vexigo also faces competition from direct response advertising providers who seek to target brands. Some large advertising agencies, which may represent Vexigo’s current customers, build their own relationships with digital media properties and can directly connect advertisers with digital media properties. Other companies that offer analytics, mediation, exchange or other third party solutions are or may become intermediaries between advertisers and digital media properties and thereby compete with Vexigo. 27 Vexigo believes the principal competitive factors in its industry include effective audience targeting capabilities, brand-oriented tools and user interface, multi-device campaign delivery capability, platform independence, proven and scalable technologies, audience scale and reach, relationships with leading brand advertisers and their respective agencies, brand awareness and reputation. Vexigo believes that it competes favorably with respect to all of these factors and that it is well-positioned as an independent provider of digital video brand advertising solutions. Vexigo’s proprietary Visualizr faces competition from companies which provide similar webpage visualization capabilities, including Kargo, Onswipe and Padsquad. Vexigo believes that its personalization and customization technological capabilities position it as a market leader and provide a significant advantage over its competition. Research and Development Vexigo maintains an ongoing program of research and development, or R&D, designated to expand its existing solutions and develop new solutions that will offer (i) better customization and personalization capabilities to its video platform; (ii) further monetization tools; and (iii) better features and capabilities to its Visualizr solution. Vexigo invests a significant amount of its resources in R&D as it believes that superior technology is key to maintaining a leading market position. Intellectual Property Vexigo considers its proprietary technology to be important to the development of its video platform and Visualizr and seeks to protect such technology through trade secrets, confidentiality agreements and other contractual arrangements with its employees, consultants, publishers, end users and others. As of February 1, 2015, Vexigo had one pending patent application in the United States and did not have any registered patents. Vexigo’s management believes that, while a patent may provide it with a competitive advantage, its success depends primarily on its marketing, business development, applications, know-how and ongoing research and development efforts. Accordingly, Vexigo’s management believes that if the pending patent application is not obtained it would not be material to its business or financial position. There can be no assurance that Vexigo’s future patents or other intellectual property rights will afford it a meaningful competitive advantage. Customers As of February 15, 2015, Vexigo’s video player has served over 400 advertisers and advertising agencies in over 20 countries with over than 8,000 domains, and ads served by it have generated over 3 billion video impressions around the world. Property Vexigo leases facilities in Nes Ziona, Israel under lease agreements which expire on May 31, 2016, and on September 30, 2016, and for which the aggregate annual rent amount is approximately $77,000. Employees As of February 15, 2015, Vexigo had 16 employees, including seven (7) in R&D, five (5) in media, two (2) in marketing and sales, one (1) office and human resources manager and one (1) in management. All of Vexigo’s employees are located in Israel. None of Vexigo’s employees is represented by a labor union or covered by a collective bargaining agreement. Vexigo considers its relationship with its employees to be good and generally provides its employees with benefits and working conditions beyond the required minimums under applicable law. 28 Vexigo has never experienced any employment-related work stoppages and believes that its relationships with its employees are good. Legal Proceedings Although it is not currently subject to any material legal proceedings, Vexigo may be subject from time to time to various legal proceedings and claims which arise in the ordinary course of its business. Although the outcome of these and other claims cannot be predicted with certainty, Vexigo does not believe that the ultimate resolution of these matters will have a material adverse effect on its financial condition, cash flows or results of operations. 29 Selected Unaudited Financial Results of Vexigo The tables below set forth certain selected unaudited financial results of Vexigo. As noted above, Vexigo only relatively recently commenced its current operations and therefore the information set forth below is not indicative of future Vexigo results, nor is the improvement of Vexigo’s financial results when comparing the financial results for the year ended December 31, 2013 with financial results for the nine months ended September 30, 2014 indicative of the future growth of Vexigo’s business and operations. The following financial results are based on Vexigo’s revenue recognition policy that presents revenue based on a gross (rather than net) basis. It is possible that at such time as we will consolidate Vexigo results into our financial statements, a portion of its revenues will be presented on a net basis, resulting in the presentation of lower revenues and cost of revenues, but with no change to the gross profit. UNAUDITED BALANCE SHEETS
